Citation Nr: 0021859	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942, and from February 1943 to March 1946, including 
recognized guerilla service and Regular Philippine Army 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran had recognized service from December 1941 to May 
1942, and from February 1943 to March 1946, including 
recognized guerilla service and Regular Philippine Army 
service.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.9 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1977 the service department, the United States 
Army, determined that the veteran had service in the USAFFE 
from December 1941 to May 1942, and from February 1943 to 
March 1946.  Such service included recognized guerilla 
service and service in the Regular Philippine Army.  There is 
no evidence of record showing any re-characterization of the 
veteran's status by the service department since that time.  



In August 1998 the veteran submitted a claim for non-service-
connected pension benefits.  Submitted with this claim were 
several documents, including certifications of service which 
contained information already documented in the service 
department's report.  

In November 1998 the RO notified the veteran that service 
with the Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, is not active service for the purpose 
of establishing entitlement to nonservice-connected 
disability pension.  The veteran appealed this decision.  

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

As was stated above, the service department specifically 
determined that the veteran had service from December 1941 to 
May 1942, and from February 1943 to March 1946, including 
recognized guerilla service and Regular Philippine Army 
service.  

The veteran has asserted that he should be entitled to non-
service-connected benefits because he is a veteran who served 
the United States Army during World War II.  

The Board finds that the service department's determination 
that the veteran had service in the Philippine Commonwealth 
Army, including recognized guerrilla service and Regular 
Philippine Army service, rather than service in the United 
States Army, is binding on VA.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107 render 
the survivors of those who served as member of the Philippine 
Army prior to July 1, 1946, such as the veteran, ineligible 
for nonservice-connected death pension benefits.  Therefore, 
the Board finds that the veteran is not eligible for the 
requested benefit.

Following a review of the record, there does not appear to be 
any additional evidence which would, in the Board's view, 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


